DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/21 and 8/17/22 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,218,888 (hereinafter ‘888). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 recites all the limitations of claim 1 of ‘888, but with a broader recitation.  The conflicting claim recites at least “and responsive to determining that a utilization of wireless spectrum associated with a first plurality of classes of traffic in the network is less than or equal to a first threshold” and “performing analytical modeling or engaging a simulation to determine a throughput for each of the second plurality of classes of traffic for each cell” which is not recited by claim 1.  Claim 1 encompasses the scope of the conflicting claim and is therefore not patentably distinct.
Claim 2 is similar in scope with claim 4 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 3 is similar in scope with claim 5 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 4 is similar in scope with claim 1 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 5 is similar in scope with claim 6 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 6 is similar in scope with claim 7 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 7 is similar in scope with claim 8 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 8 is similar in scope with claim 9 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 9 is similar in scope with claim 10 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 10 is similar in scope with claim 1 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 11 is similar in scope with claim 12 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 12 is similar in scope with claim 13 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 13 is similar in scope with claim 14 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 14 is similar in scope with claim 15 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 15 is similar in scope with claim 16 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 16 is similar in scope with claim 1 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 17 recites all the limitations of claim 17 of ‘888, but with a broader recitation.  The conflicting claim recites at least “and responsive to determining that a utilization of wireless spectrum associated with a first plurality of classes of traffic in the network is less than or equal to a first threshold” and “performing analytical modeling or engaging a simulation to determine a throughput for each of the second plurality of classes of traffic for each cell” which is not recited by claim 17.  Claim 17 encompasses the scope of the conflicting claim and is therefore not patentably distinct.
Claim 18 recites all the limitations of claim 19 of ‘888, but with a broader recitation.  The conflicting claim recites at least “determining, by a processing system including a processor, whether a utilization of wireless spectrum associated with a guaranteed class of traffic in a network is greater than a first threshold; and responsive to the determining indicating that the utilization of the wireless spectrum associated with the guaranteed class of traffic is not greater than the first threshold: determining, by the processing system” which is not recited by claim 18.  Claim 18 encompasses the scope of the conflicting claim and is therefore not patentably distinct.
Claim 19 is similar in scope with claim 19 of ‘888 and is therefore not patentably distinct from the conflicting claim.
Claim 20 is similar in scope with claim 20 of ‘888 and is therefore not patentably distinct from the conflicting claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moravapalle et al. (US 2018/0376348).
Regarding claim 18, Moravapalle teaches a method, comprising:
determining, by a processing system including a processor, a throughput (predicted throuphut) for each cell (network node) of a plurality of cells of a network (network node may monitor data and calculate predicted throughput) [par 33, 30, 34]; and
and responsive to determining, by the processing system, that the throughput for the at least one cell of the plurality of cells is less than a threshold (predicted throughput is below a particular threshold), causing an upgrade (expanding) of a capacity in the network, wherein the causing of the upgrade of the capacity in the network comprises one or both of:  deploying a new cell at a predetermined level of wireless spectrum, wherein the new cell is not included in the plurality of cells (adding additional cellular nodes) [par 37], and increasing a wireless spectrum allocation of a first cell of the plurality of cells.
Regarding claim 19, Moravapalle teaches the method of claim 18, wherein the causing of the upgrade of the capacity in the network comprises the deploying of the new cell at the predetermined level of wireless spectrum (adding additional cellular nodes) [par 37].
Regarding claim 20, Moravapalle teaches the method of claim 19, wherein the predetermined level corresponds to a minimum discrete level within the new cell (additional cellular nodes provide wireless spectrum to satisfy the predicted throughput and/or required QoE which suggests “minimum discrete level”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647